DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14" ,”18", “30” have both been used to designate “article”.  18 is the inflatable version of the article and not a new part, therefore the part element number is still the same as for “article”. 30 is a version of the article being an inflatable mattress and not a new part, therefore the part element number is still the same as for “article”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "66"  and ”93" have both been used to designate “pouch”.  93 is the mesh version of the article and not a new part, therefore the part element number is still the same as for “pouch”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "174"  and ”175" have both been used to designate “mechanical clasp”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "178"  and ”180" have both been used to designate “magnet”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "182"  and ”184" have both been used to designate “tie string”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The disclosure is objected to because of the following informalities: 
Elements 18 should be removed (Paragraph 21 lines 3-4, Paragraph 22 lines 1-35-6, Paragraph 23 lines 2, 4-5 and 7, Paragraph 24 line 1, Paragraph 27 line 2, Paragraph 29 lines 4 and 6, Paragraph 41 line 7, Paragraph 42 lines 2 and 10, Paragraph 43 line 3, Paragraph 44 line 3-4); 
Element 30 should be removed (Paragraph 24 lines 1 and 2, Paragraph 27 line 2, Paragraph 29, lines 4 and 6, Paragraph 30, line 6, Paragraph 32 line 6, Paragraph 41 line 7, Paragraph 42 line 3 and 10, Paragraph 43 line 3, Paragraph 44 line 5);
Element 93 should be removed (Paragraph 25 line 9);
Element 175 should be removed (Paragraph 37 line 2) ;
Element 180 should be removed (Paragraph 38 line 2);
Element 184 should be removed (Paragraph 39 line 2)..  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken (Publication No. DE8230356) in view of Soto (Publication No. US2004/0129357).
Regarding claim 1, Lederwarenfabriken discloses: A storage and transportation system , comprising: an inflatable article; a storage and transport apparatus (3) connected to the inflatable article (1) via a connector (2), the storage and transport apparatus (Figure A, 3) including a closed end (figure B, 5), an open end (figure B, 8) and a sidewall (figures A and B) disposed substantially between the open end (figure B, opening 8) and the closed end (figure B, 5).

    PNG
    media_image1.png
    408
    622
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    262
    498
    media_image2.png
    Greyscale

Figure A                                                                              Figure B
But Lederwarenfabriken lacks the bag being reversible so that the sidewall has a first surface on the interior of the side wall and a second surface on the exterior of the side wall where the first surface defines a first cavity and the second surface defines a second cavity. Soto teaches: the sidewall (Paragraph 20, single piece material forms the sidewall portion, 36 and 38) defining a first surface (18) and a second surface (continuous area on the exterior of bag 10 opposite the side wall from surface 18); a first cavity (16) formed by the first surface (18) and the closed end (40) when the storage and transportation system is disposed in a first position (figure 1, where first surface 18 is on the interior side forming first cavity 16) ; a second cavity (Figure 2, where bag body 10 is pulled inside out and second surface now in the interior of the bag) formed by the second surface (continuous area on the exterior of bag 10 opposite the side wall from surface 18) and the closed end (40) when the storage and transportation system is disposed in a second position (figure 2, where second surface on the interior side forming second cavity) ; and an aperture (14, 46) defined by the open end (top end of bag that includes aperture 14, 46), the storage and transportation system transitioning from the first position to the second position (Paragraph 19, lines 1-3) by the closed end (40) and at least a portion of the inflatable article passing through the aperture (46) , thereby forming the second cavity  (Figure 2, where bag body 10 is pulled inside out and second surface now in the interior of the bag), the storage and transportation system transitioning from the second position to the first position (Paragraph 19, lines 1-3, the bag is reversible so it can be converted back from second to first position) by the closed end (40) and at least a portion of the inflatable article passing through the aperture (46), thereby forming the first cavity (16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to have the storage bag being reversible so the bag can form a second cavity so that the bag can be reversed in case the exterior or the bag and inflatable article become dirty, thereby providing a clean exterior for the bag that can then be placed on any surface without dirtying the surface.
Regarding claim 2, Lederwarenfabriken discloses: a storage and transportation systems that consists of a storage bag that is attached via connector to an inflatable article that can fit into a single cavity in the storage bag. 
But Lederwarenfabriken fails to disclose the storage bag being reversible and able to form a second cavity. Soto teaches: The storage and transportation system of claim 1, wherein the (Figure 2, where bag body 10 is pulled inside out and second surface now in the interior of the bag) when the storage and transportation system is disposed in the second position   (Paragraph 19, lines 1-3, when bag is turned inside out).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to have the storage bag being reversible so the bag can form a second cavity so that the bag can be reversed in case the exterior or the bag and inflatable article become dirty, thereby providing a clean exterior for the bag that can then be placed on any surface without dirtying the surface.
Regarding claim 3, Lederwarenfabriken discloses: a storage and transportation systems that consists of a storage bag that is attached via connector to an inflatable article that can fit into a single cavity in the storage bag.  
But fails to disclose the storage bag having a sidewall where the first and second surfaces are in opposite sides of the sidewall. Soto teaches: The storage and transportation system of claim 1, wherein the first and second surfaces (first surface 18; and second surface is the continuous area on the exterior of bag 10 opposite the side wall from surface 18) are disposed on substantially opposite sides of the sidewall (Paragraph 20, single piece material forms the sidewall portion; First surface is the exterior of sidewall and second surface is the interior of sidewall).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to have the storage bag being reversible  with a first and second surface on the sidewall so the bag can form a second cavity such that the bag can be reversed in case the exterior or the bag and inflatable article become dirty, thereby providing a clean exterior for the bag that can then be placed on any surface without dirtying the surface.
Regarding claim 4, Lederwarenfabriken discloses: The storage and transportation system of claim 1, wherein the storage and transport apparatus includes a constriction system (10) for reducing a size of the aperture (8).
But Lederwarenfabriken fails to teach the aperture on a reversible bag on at least one of the first and second position. Soto teaches: The storage and transportation system of claim 1, wherein the storage and transport apparatus includes a constriction system (10) for reducing a size of the aperture (8) when the storage and transportation system is disposed in at least one of the first position (figure 1, where first surface 18 is on the interior side forming first cavity 16) and the second position (Paragraph 19, lines 1-3, when bag is turned inside out).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of to have the storage bag being reversible with a first and second surface on the sidewall so the bag can form a second cavity and have a constriction system at the open end of the cavities so that the apertures at opening end of the cavities will reduced and sealed, preventing the inflatable article from coming out of the bag.
Regarding claim 5, Lederwarenfabriken discloses: The storage and transportation system of claim 1, wherein the inflatable article (1) is an inflatable mattress (paragraph 11)
Regarding claim 8, Lederwarenfabriken discloses: the storage and transportation system of claim 1, wherein the connector (2) releasably attaches (zipper 2a and 2b) the storage and transport apparatus to the inflatable article (1).
Regarding claim 9, Lederwarenfabriken discloses: The storage and transportation system of claim 1, wherein the storage and transport apparatus includes a carrying handle (figure A).
Regarding claim 12, Lederwarenfabriken discloses a storage bag with a constriction system.
But Lederwarenfabriken fails to disclose a constriction system that includes a zipper. Soto teaches: The storage and transportation system of claim 4, wherein the constriction system includes a zipper (Paragraph 21, line 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of to include a zipper as part of the constriction system for releasable opening and closing of the opening (Paragraph 21, lines 4-5).
Regarding claim 13, Lederwarenfabriken discloses a storage bag with a constriction system. 
But fails to have a hook and loop panel for the constriction system. Soto teaches: The storage and transportation system of claim 4, wherein the constriction system includes a hook panel and a corresponding loop panel (Paragraph 21, line 7, Velcro).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto of to include a hook panel and corresponding loop panel as part of the constriction system for releasable opening and closing of the opening (Paragraph 21, lines 4-5).
Regarding claim 18, Lederwarenfabriken discloses: A method for reconfiguring a storage and transportation system, comprising: providing an inflatable article (1); connecting a storage and transport apparatus to the inflatable article (1) via a connector (2), the storage and transport apparatus (3) including a closed end (5), an open end (8 or 9) and a sidewall disposed substantially between the open end and the closed end (figure A).
But Lederwarenfabriken fails to disclose a reversible storage bag such that the sidewalls form a first and second surface on opposite sides of the side wall and therefore can form a first and second cavity in which the inflatable article can be placed. Soto teaches: the sidewall (Paragraph 20, single piece material forms the sidewall portion) defining a first surface (18) and a second surface (continuous area on the exterior of bag 10 opposite the side wall from surface 18), the open end defining an aperture (14, 46); defining a first cavity (16) as being formed by the first surface  (18) and closed end (40) when the storage and transportation system is disposed in a first position (figure 1, where first surface 18 is on the interior side forming first cavity 16); defining a second cavity (Paragraph 19, lines 1-3, when bag is turned inside out and second surface is in the interior of bag) as being formed by the second surface (continuous area bag 10 opposite the side wall from surface 18) and closed end (40) when the storage and transportation system is disposed in a second position (figure 2, where second surface is on the interior side forming second cavity); and transitioning the storage and transportation system from the first position to the second position (Paragraph 19, lines 1-3, bag is reversible and second surface can be moved to the interior of bag while first surface moves to the exterior of bag forming second cavity) by passing the closed end (40) and at least a portion of the inflatable article through the aperture (46), thereby forming the second cavity (Figure 2, where bag body 10 is pulled inside out and second surface now in the interior of the bag), and transitioning the storage  to the first position (Paragraph 19, lines 1-3, bag is reversible and first surface can be moved to the interior of bag while second surface moves to the exterior of bag forming first cavity ) by passing the closed end (40) and at least a portion of the inflatable article through the aperture (14), thereby forming the first cavity (16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to have the storage bag being reversible  with a first and second surface on the sidewall so the bag can form a second cavity such that the bag can be reversed in case the exterior or the bag and inflatable article become dirty, thereby providing a clean exterior for the bag that can then be placed on any surface without dirtying the surface.
Regarding claim 19, Lederwarenfabriken discloses: a storage bag that is connected to an inflatable article via a connector.
But Lederwarenfabriken fails to disclose a reversible storage bag such that the inflatable article can be stored in either the first or second cavities. Soto teaches: The method of claim 18, wherein the connector and at least a portion of the inflatable article are disposed within the second cavity (Paragraph 19, lines 1-3, when bag is turned inside out and second surface is in the interior of bag) when the storage and transportation system is disposed in the second position (Paragraph 19, lines 1-3, bag is reversible and second surface can be moved to the interior of bag while first surface moves to the exterior of bag forming second cavity), and wherein the first and second surfaces (18, continuous area on the exterior of bag 10 opposite the side wall from surface 18) are disposed on substantially opposite sides of the sidewall.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to have the storage bag being reversible  with a first and second surface on the sidewall so the bag can form a second cavity such that the bag can be reversed in case the exterior or the bag and inflatable article become dirty, thereby providing a clean exterior for the bag that can then be placed on any surface without dirtying the surface.
Regarding claim 20, Lederwarenfabriken discloses: The method of claim 18, wherein the storage and transport apparatus includes a constriction system (2) for reducing a size of the aperture (8 or 9) 
But Lederwarenfabriken fails to disclose when the storage and transportation system is disposed in at least one of the first position and the second position. Soto teaches: when the storage and transportation system is disposed in at least one of the first position (figure 1, where first surface 18 is on the interior side forming first cavity 16) and the second position (figure 2, where second surface is on the interior side forming second cavity).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to have the storage bag being reversible with a first and second surface on the sidewall so the bag can form a second cavity and have a constriction system at the open end of the cavities so that the apertures at opening end of the cavities will reduced and sealed, preventing the inflatable article from coming out of the bag.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken (Publication No. DE8230356) and Soto (Publication No. US2004/0129357), as applied to claim 5 and further in view of McCarthy (Publication No. CN2696410).
Regarding claim 6, Lederwarenfabriken discloses an inflatable mattress.
But Lederwarenfabriken fails to disclose a mattress with lateral wings disposed on a lateral side of the inflatable mattress. McCarthy teaches: The storage and transportation system of claim 5, wherein the inflatable mattress (Furniture 100 can be sat or laid upon and can therefore be considered a mattress) includes one or more lateral wings (9, 10), each lateral wing being disposed on a lateral side of the inflatable mattress (Furniture 100).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to have lateral wings disposed on the lateral sides of the mattress to prevent user from falling off the mattress at the ends which are protected. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken (Publication No. DE8230356) and Soto (Publication No. US2004/0129357), as applied to claim 1 and further in view of Siebenlist (DE102009014131).
Regarding claim 7, Lederwarenfabriken discloses an inflatable mattress attached to the storage bag via a connector 
But Lederwarenfabriken fails to disclose a connector that permanently attaches the storage bag to the inflatable article. Siebenlist teaches: The storage and transportation system of (Figure 3, 41, tightly sewn-in fasting tape) attaches the storage and transport apparatus to the inflatable article.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to permanently attached the storage bag to the inflatable article so that the two do not get separated and the inflatable article get lost.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken (Publication No. DE8230356) and Soto (Publication No. US2004/0129357), as applied to claim 1 and further in view of Bradley (Publication No. US 20170119116).
Regarding claim 10, Lederwarenfabriken discloses a storage bag but fails to disclose instructional indicia on at least the first or second surface.
Bradley teaches: The storage and transportation system of claim 1, wherein at least one of the first surface and the second surface (surface is a continuous area between the closed end and opened end) includes instructional indicia (916) for apprising a user of storage and transportation system operations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to have instructional indicia on the first or second surface to provide the user instructions on how to remove and replace the inflatable article in the storage bag.
Claim 11 isLederwarenfabriken (Publication No. DE8230356) and Soto (Publication No. US2004/0129357), as applied to claim 5 and further in view Sloan (Publication No. US20120267017).
Regarding claim 11, Lederwarenfabriken discloses a storage bag with a constriction system.
But Lederwarenfabriken fails to disclose a constriction system that includes a drawstring and a biased actuator. Sloan teaches: The storage and transportation system of claim 4, wherein the constriction system includes a drawstring (6) and a biased mechanical actuator (14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to include a drawstring and biased mechanical actuator as part of the constriction system for releasable opening and closing of the opening. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken (Publication No. DE8230356) and Soto (Publication No. US2004/0129357), as applied to claim 5 and further in view of Krulik (Patent No. 6,092,574).
Regarding claim 14, Lederwarenfabriken discloses a storage bag with a constriction system.
Krulik teaches: The storage and transportation system of claim 4, wherein the constriction system includes a mechanical clasp (Figure 4, 24 and 45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to include a mechanical clasp as part of the constriction system for releasable opening and closing of the opening.
Claims 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken (Publication No. DE8230356) and Soto (Publication No. US2004/0129357), as applied to claim 5 and further in view of Landay (Publication No. US20090114690).
Regarding claim 15, Lederwarenfabriken discloses a storage bag with a constriction system.
But Lederwarenfabriken fails to disclose the constriction system being a buckle. Landay teaches: The storage and transportation system of claim 4, wherein the constriction system includes a buckle (paragraph 71, line 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to include a buckle as part of the constriction system for releasable opening and closing of the opening.
Regarding claim 16, Lederwarenfabriken discloses a storage bag with a constriction system.
But Lederwarenfabriken fails to disclose the constriction system being mutually attractive permanent magnets. Landay teaches: The storage and transportation system of claim 4, wherein the constriction system includes mutually attractive permanent magnets (paragraph 71, line 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to include a mutually attractive permanent magnets as part of the constriction system for releasable opening and closing of the opening.
Regarding claim 17, Lederwarenfabriken discloses a storage bag with a constriction system.
But Lederwarenfabriken fails to disclose the constriction system being tie strings. Landay teaches:  The storage and transportation system of claim 4, wherein the constriction system includes one or more tie strings (paragraph 71, line 11)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to include tie strings as part of the constriction system for releasable opening and closing of the opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655.  The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.T./Examiner, Art Unit 3733                 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733